 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN PATTERSON,                                No. 2:18-cv-3175 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    FRANKLIN VILLA ESTATES
      HOMEOWNERS ASSOCIATION AKA
15    MORRISON CREEK ESTATES
      HOMEOWNERS ASSOCIATION.
16

17                       Defendant.
18

19          Plaintiff Melvin Patterson is proceeding in this action pro se. This matter was referred to

20   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

21   before the court are plaintiff’s complaint, motion to proceed in forma pauperis pursuant to 28

22   U.S.C. § 1915, and request for a preliminary injunction. (ECF Nos. 1-3.) Therein, plaintiff

23   complains about an alleged violation of the Fair Housing Act.

24          The court is required to screen complaints brought by parties proceeding in forma

25   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

26   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

27   below, plaintiff’s complaint will be dismissed with leave to amend.

28   ////
                                                       1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most

27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5           The minimum requirements for a civil complaint in federal court are as follows:

 6                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 7                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 8                   judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.     Plaintiff’s Complaint

11           Plaintiff’s complaint fails to contain a short and plain statement of a claim showing that

12   plaintiff is entitled to relief. In this regard, the complaint asserts a claim pursuant to the “Fair

13   Housing Act’s protection against disability discrimination[.]” (Compl. (ECF No. 1) at 4.) The

14   Fair Housing Amendments Act (“FHAA”), “provides that it is unlawful to discriminate against

15   disabled persons ‘in the sale or rental, or to otherwise make unavailable or deny, a dwelling to

16   any buyer or renter because of a handicap[.]’” Giebeler v. M & B Associates, 343 F.3d 1143,

17   1146 (9th Cir. 2003) (quoting 42 U.S.C. § 3604(f)(1)). Plaintiff’s complaint, however, fails to

18   allege with specificity the who, how, and when of an FHAA violation.

19           In this regard, the complaint alleges that when plaintiff “first moved to the property in

20   2013 it seem[ed] that the Management/Security/Maintenance and the neighbors” where “on a

21   campaign of harassment and maliciously planning” to remove plaintiff. (Compl. (ECF No. 1) at

22   5.) The harassment took the form of “loiter[ing] excessively around” plaintiff’s unit, playing loud

23   music, socializing, “and constantly creating a disturbance.” (Id.)

24           “[I]n 2014 and then again in 2016” management “had designated a security detail at

25   [plaintiff’s] unit location” due to “the behavior of tenants” renting a room from plaintiff. (Id.)

26   Plaintiff needs renters because of his disability and because without them plaintiff “would not be

27   able to remain in the unit, pay [] bills, and buy food[.]” (Id.) Management and security stated

28   these tenants need to “register with the community” but plaintiff “can’t make them register if they
                                                         3
 1   don’t feel the need to do so[.]” (Id. at 5.) And “[t]he neighbors, until just recently had played a

 2   major role in this harassment since 2013[.]” (Id.)

 3          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

 4   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

 5   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

 6   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

 7   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

 8   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

 9   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

10   557). A plaintiff must allege with at least some degree of particularity overt acts which the

11   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

12          “‘To make out a claim of discrimination based on failure to reasonably accommodate, a

13   plaintiff must demonstrate that (1) [plaintiff] suffers from a handicap as defined by the FHAA; (2)

14   defendants knew or reasonably should have known of the plaintiff’s handicap; (3)

15   accommodation of the handicap ‘may be necessary’ to afford plaintiff an equal opportunity to use

16   and enjoy the dwelling; and (4) defendants refused to make such accommodation.’” Gonzalez v.

17   Recht Family Partnership, 51 F.Supp.3d 989, 991 (S.D. Cal. 2014) (quoting Giebeler, 343 F.3d at

18   1147). To allege claim of disparate impact, the plaintiff must allege the “(1) the occurrence of

19   certain outwardly neutral practices, and (2) a significantly adverse or disproportionate impact on

20   persons of a particular type produced by the defendant’s facially neutral acts or practices.” The

21   Committee Concerning Community Improvement v. City of Modesto, 583 F.3d 690, 711 (9th Cir.

22   2009) (alterations and quotations omitted).

23   II.    Leave to Amend

24          For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

25   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

26   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

27   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

28   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
                                                          4
 1   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 2   court does not have to allow futile amendments).

 3             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 4   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 5   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 6   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

 7   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

 8   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

 9   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

10   1988)).

11             Here, the undersigned cannot yet say that it appears beyond doubt that leave to amend

12   would be futile. Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted

13   leave to file an amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file

14   an amended complaint “the tenet that a court must accept as true all of the allegations contained

15   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause

16   of action, supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678.

17   “While legal conclusions can provide the complaint’s framework, they must be supported by

18   factual allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line

19   from conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

20             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

21   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

22   in itself without reference to prior pleadings. The amended complaint will supersede the original

23   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

24   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

25   and identified in the body of the complaint, and each claim and the involvement of each

26   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

27   must also include concise but complete factual allegations describing the conduct and events

28   which underlie plaintiff’s claims.
                                                          5
 1   III.    Preliminary Injunction

 2           “A preliminary injunction is an extraordinary remedy that may be awarded only if the

 3   plaintiff clearly shows entitlement to such relief.” American Beverage Association v. City and

 4   County of San Francisco, 916 F.3d 749, 754 (9th Cir. 2019). “A plaintiff seeking a preliminary

 5   injunction must establish that he is likely to succeed on the merits, that he is likely to suffer

 6   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

 7   and that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

 8   7, 20 (2008).

 9           Here, plaintiff’s complaint will be dismissed with leave to amend for failure to state a

10   claim upon which relief can be granted. Accordingly, the undersigned cannot, at this time, find

11   that plaintiff is likely to succeed on the merits.

12           Moreover, “there must be a relationship between the injury claimed in the motion for

13   injunctive relief and the conduct asserted in the underlying complaint.” Pacific Radiation

14   Oncology, LLC v. Queen’s Medical Center, 810 F.3d 631, 636 (9th Cir. 2015). Here, the

15   allegations of the complaint concern conduct relating to alleged loitering near plaintiff’s home

16   and requiring plaintiff’s tenants to register, whereas the preliminary injunction seeks an order that

17   would “suspend all foreclosure activities.” (ECF No. 3 at 5.) In this regard, it is not clear that

18   there is a relationship between the injury claimed in the motion for injunctive relief and in the

19   conduct alleged in the complaint.

20           For the reasons stated above, plaintiff’s motion for injunctive relief will be denied without

21   prejudice to renewal.

22                                              CONCLUSION

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The complaint filed December 10, 2018 (ECF No. 1) is dismissed with leave to

25   amend. 1

26   ////

27
     1
       Plaintiff need not file another application to proceed in forma pauperis at this time unless
28   plaintiff’s financial condition has improved since the last such application was submitted.
                                                         6
 1           2. Plaintiff’s December 18, 2018 request for injunctive relief (ECF No. 3) is denied

 2   without prejudice to renewal.

 3           3. Within twenty-eight days from the date of this order, an amended complaint shall be

 4   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 5   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number

 6   assigned to this action and must be titled “Amended Complaint.”

 7           4. Failure to comply with this order in a timely manner may result in a recommendation

 8   that this action be dismissed.

 9   DATED: April 22, 2019                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
     DLB:6
21   DB\orders\orders.pro se\patterson3175.dism.lta.ord

22

23

24

25

26

27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         7
